Appeal by defendant (by permission) from ah order of the County Court, Westchester County (Martin, J.), dated October 29,1980, which denied, without a hearing, his motion to set aside his sentence. By order dated June 22, 1981, this court remitted the case to the County Court to hear and report on whether the stenographer recorded correctly the defendant’s sentence imposed on September 8,1977, and the appeal has been held in abeyance in the interim (People v Fournier, 82 AD2d 893). The County Court (Maas, J.), has complied and rendered its report in accordance therewith. Order affirmed (see People v Minaya, 54 NY2d 360). Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.